DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 13-14 of U.S. Patent No. 11,405,580 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
16. (New) A method of producing an image frame from a series of event packets comprising event information, wherein the image frame is defined by an array of tiles, the method comprising:







forming a tile buffer of memory, wherein the tile buffer of memory has an associated tile table that determines a mapping between (i) the image frame and (ii) each tile of the image frame for which event information is accumulated in the tile buffer of memory; 



for each event packet in the series of event packets: 

identifying an image tile corresponding to (i) an event and (i1) a pixel location of the event packet; 

responsive to the tile buffer of memory storing first event information for a first event corresponding to the image tile, adding second event information to the tile buffer of memory; 

responsive to the tile buffer of memory not storing event information for any event corresponding to the image tile and responsive to the tile buffer of memory being capable of accumulating event information for at least one more tile, adding the image tile to a subset of image tiles for which event information is accumulated in the tile buffer of memory; and 

responsive to a stop condition, forming the image frame by using the associated tile table to map the event information in the tile buffer of memory to the image frame.

17. (New) The method of claim 16, further comprising: responsive to the tile buffer of memory not storing event information for at least one other event corresponding to the image tile and the tile buffer of memory not being capable of accumulating event information for at least one more tile, indicating a tile buffer of memory overflow.

18. (New) The method of claim 17, further comprising: responsive to an indication of buffer overflow, discarding the event information.

19. (New) The method of claim 17, further comprising: responsive to an indication of buffer overflow, flushing event information for at least one tile from the tile buffer of memory.

20. (New) The method of claim 19, wherein flushing event information comprises: for each tile for which event information is accumulated in the tile buffer of memory: aggregating the event information for the tile into an aggregated value; and flushing the tile from tile buffer of memory if the aggregated value is less than a threshold value.

21. (New) The method of claim 16, further comprising: counting a number of events having an event cycle corresponding to one or more event cycles for which event information is being accumulated for an image frame, wherein the stop condition comprises the count exceeding a threshold.

22. (New) The method of claim 16, further comprising: providing a tile buffer of memory and an associated tile table for each of a plurality of image frames for which image frame information is to be accumulated.

23. (New) The method of claim 22, wherein forming the image frame comprises: writing the image frame information across a system bus into a system memory.

24. (New) The method of 23, further comprising: accumulating event information for one image frame at a same time as writing image frame information for another image frame.

25. (New) The method of claim 16, further comprising: accumulating event information in the tile buffer of memory at a spatial resolution less than or equal to a spatial resolution of a formed image frame.

26. (New) A module comprising an interface configured to receive event packets from an event camera and an interface to write image frame information across a system bus to memory, wherein the module is configured perform a method of producing an image frame from a series of event packets, wherein the image frame is defined by an array of tiles, and wherein the method comprises: forming a tile buffer of memory, wherein the tile buffer of memory has an associated tile table that determines a mapping between (i) the image frame and (ii) each tile of the image frame for which event information is accumulated in the tile buffer of memory; for each event packet in the series of event packets: identifying an image tile corresponding to (i) an event and (i1) a pixel location of the event packet; responsive to the tile buffer of memory storing first event information for a first event corresponding to the image tile, adding second event information to the tile buffer of memory; responsive to the tile buffer of memory not storing event information for any event corresponding to the image tile and responsive to the tile buffer of memory being capable of accumulating event information for at least one more tile, adding the image tile to a subset of image tiles for which event information is accumulated in the tile buffer of memory; and responsive to a stop condition, forming the image frame by using the associated tile table to map the event information in the tile buffer of memory to the image frame.

27. (New) The module of claim 26, wherein the method further comprises: responsive to the tile buffer of memory not storing event information for at least one other event corresponding to the image tile and the tile buffer of memory not being capable of accumulating event information for at least one more tile, indicating a tile buffer of memory overflow. 

28. (New) The module of claim 27, wherein the method further comprises: responsive to an indication of buffer overflow, discarding the event information.

29. (New) The module of claim 27, wherein the method further comprises: responsive to an indication of buffer overflow, flushing event information for at least one tile from the tile buffer of memory.

30. (New) The module of claim 29, wherein flushing event information comprises: for each tile for which event information is accumulated in the tile buffer of memory: aggregating the event information for the tile into an aggregated value; and flushing the tile from tile buffer of memory if the aggregated value is less than a threshold value.

31. (New) The module of claim 26, wherein the method further comprises: counting a number of events having an event cycle corresponding to one or more event cycles for which event information is being accumulated for an image frame, wherein the stop condition comprises the count exceeding a threshold.

32. (New) The module of claim 26, wherein the method further comprises: providing a tile buffer of memory and an associated tile table for each of a plurality of image frames for which image frame information is to be accumulated.

33. (New) The module of claim 32 wherein forming the image frame comprises: writing the image frame information across the system bus into the memory.

34. (New) The module of claim 33, further comprising: accumulating event information for one image frame at a same time as writing image frame information for another image frame.

35. (New) The module of claim 26, wherein the method further comprises: accumulating event information in the tile buffer of memory at a spatial resolution less than or equal to a spatial resolution of a formed image frame. 
1. A method of producing an image frame from a series of event packets received from an event camera, each event packet including event information indicating an x,y pixel location of said event camera, an indication of a change of detected light intensity incident at said x,y pixel location and an event cycle at which said event occurred, the image frame being defined by an array of tiles, each tile corresponding to a plurality of pixel locations, the method comprising: 
forming a tile buffer of memory sized to accumulate event information for a subset of image tiles, the tile buffer having an associated tile table that determines a mapping between each tile of the image frame for which event information is accumulated in the tile buffer and the image frame; 

for each event packet in the series of event packets received from the event camera: 

identifying an image tile corresponding to the pixel location of the event packet; 


responsive to the tile buffer storing information for at least one other event corresponding to said image tile, adding the event information to the tile buffer; 


responsive to the tile buffer not storing information for at least one other event corresponding to said image tile and responsive to said tile buffer being capable of accumulating event information for at least one more tile, adding said image tile to the subset of tiles for which event information is accumulated in said tile buffer; and 


responsive to a stop condition, forming the image frame by using the tile table to map the information in the tile buffer to the image frame.

2. The method of claim 1, further comprising, responsive to the tile buffer not storing information for at least one other event corresponding to said image tile and said tile buffer not being capable of accumulating event information for at least one more tile, indicating a tile buffer overflow.



3. The method of claim 2, comprising, responsive to an indication of buffer overflow, discarding the event packet information.


4. The method of claim 2, comprising, responsive to an indication of buffer overflow, flushing information for at least one tile from said tile buffer.


5. The method of claim 4, wherein said flushing comprises: for each tile for which event information is accumulated in the tile buffer: aggregating the information for the tile into an aggregated value; and flushing the tile from tile buffer if the aggregated value is less than a threshold value.


6. The method of claim 1, the method further comprises: counting a number of events having an event cycle corresponding to one or more event cycles for which event information is being accumulated for an image frame wherein said stop condition comprises said count exceeding a threshold.

8. The method of claim 1 comprising providing a tile buffer and an associated tile table for each of a plurality of image frames for which image information is to be accumulated.

9. The method of claim 8 wherein forming the image frame comprises writing the image frame information across a system bus into a system memory.

10. The method of claim 9 further comprising accumulating event information for one image frame at the same time as writing image frame information for another image frame.


13. The method of claim 1 comprising accumulating event information in said tile buffer at a spatial resolution less than or equal to the spatial resolution of said formed image frame.

14. A module comprising an interface configured to receive said events from said event camera and an interface to write image frame information across a system bus to memory, said module being configured perform the method of claim 1.































See claim 2 of reference patent above.

 







See claim 3 of reference patent above.




See claim 4 of reference patent above.





See claim 5 of reference patent above.








See claim 6 of reference patent above.








See claim 8 of reference patent above.






See claim 9 of reference patent above.




See claim 10 of reference patent above.





See claim 13 of reference patent above.



Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface configured to receive event packets from an event camera and interface to write image frame information across a system bus to memory in claims 26-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21-26, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ocelot Laboratories LLC (WO 2020/197956 A1 – hereinafter Ocelot) and Derhy et al. (US 2020/0011668 A1 – hereinafter Derhy).
Regarding claim 16, Ocelot discloses a method of producing an image frame ([0049] – producing an intensity reconstruction image) from a series of event packets comprising event information ([0028]-[0029] – from a series of pixel events, each of which is an event packet comprising event information such as timestamp information corresponding to a point in time at which the pixel event was generated and an address identifier corresponding to the particular pixel that sent the event signal which triggered the pixel event), wherein the image frame is defined by an array of tiles (Fig. 8; [0049] – the image frame is defined by an array of 2-D tiles), the method comprising: forming a tile buffer of memory, wherein the tile buffer of memory has an associated tile table that determines a mapping between (i) the image frame and (ii) each tile of the image frame for which event information is accumulated in the tile buffer of memory (Fig. 8; [0049] – a memory that stores the array of 2-D tiles shown in Fig. 8, which is a tile table that determines a mapping between (i) the intensity reconstruction image and (ii) each 2-D tile for which pixel events comprising event information are accumulated); for each event packet in the series of event packets: identifying an image tile corresponding to (i) an event and (ii) a pixel location of the event packet (Fig. 8; [0049] – each pixel event is mapped to a particular location of a corresponding 2-D tile using address identifier information); responsive to the tile buffer of memory storing first event information for a first event corresponding to the image tile, adding second event information to the tile buffer of memory (Fig. 8; [0049] – adding event information to corresponding 2-D tile as further described at least at [0046]); responsive to the tile buffer of memory not storing event information for any event corresponding to the image tile and responsive to the tile buffer of memory being capable of accumulating event information for at least one more tile, adding the image tile to a subset of image tiles for which event information is accumulated in the tile buffer of memory ([0049]; Fig. 8 – adding another bin, which is a 2-D tile to subset of image tiles and counting the pixel events as further described at least at [0046]); and forming the image frame by using the associated tile table to map the event information in the tile buffer of memory to the image frame ([0049] – forming the intensity reconstruction images using the values of encoded in the 2-D tiles).
However, Ocelot does not explicitly disclose the forming of the image frame is responsive to a stop condition.
Derhy discloses forming of an image frame is responsive to a stop condition ([0040]; [0049]-[0050] – forming of an event frame using uxv pixel grids that accumulates events is responsive to a stop condition, which is the point in time at which N events have been accumulated).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Derhy into the method taught by Ocelot to select a condition to output a frame as desired.
Regarding claim 21, Derhy also discloses counting a number of events having an event cycle corresponding to one or more event cycles for which event information is being accumulated for an image frame, wherein the stop condition comprises the count exceeding a threshold ([0049]-[0050] – counting the number of events, event cycle is a time period for accumulating N events, the stop condition is when the count exceeds N). The motivation for incorporating the teachings of Derhy into the method of Ocelot has been discussed in claim 16 above.
Regarding claim 22, Ocelot also discloses providing a tile buffer of memory and an associated tile table for each of a plurality of image frames for which image frame information is to be accumulated ([0049]; Fig. 8).
Regarding claim 23, Derhy also discloses forming the image frame comprises: writing the image frame information across a system bus into a system memory (Fig. 9; [0086]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Derhy into the method of Ocelot to store the generated frame data so that the data will not be lost.
Regarding claim 24, Ocelot in view of Derhy also discloses accumulating event information for one image frame at a same time as writing image frame information for another image frame ([0031]-[0032]; [0034]; [0049] – an image pipeline continuously receives pixel events while updating the image frame, in view of Derhy teachings going to another frame if pixel events reaches N events, thus assuming that a tile just reaches N events, another frame is being written).
Regarding claim 25, Ocelot also discloses accumulating event information in the tile buffer of memory at a spatial resolution less than or equal to a spatial resolution of a formed image frame ([0049]; Fig. 8 – at least at pixel level thus at least equal to a spatial resolution of a formed image frame).
Claim 26 is rejected for the same reason as discussed in claim 16 above in view of Ocelot also disclosing a module comprising an interface configured to receive event packets from an event camera (Fig. 2) and Derhy also discloses an interface to write image frame information across a system bus to memory (Fig. 9; [0086]).
Claim 31 is rejected for the same reason as discussed in claim 21 above.
Claim 32 is rejected for the same reason as discussed in claim 22 above.
Claim 33 is rejected for the same reason as discussed in claim 23 above.
Claim 34 is rejected for the same reason as discussed in claim 24 above.
Claim 35 is rejected for the same reason as discussed in claim 25 above.
Claims 17-18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ocelot and Derhy as applied to claims 16, 21-26, and 31-35 above, and further in view of Ramalingaiah et al. (US 2015/0109486 A1 – hereinafter Ramalingaiah).
Regarding claim 17, see the teachings of Ocelot and Derhy as discussed in claim 16 above. However, Ocelot and Derhy do not disclose responsive to the tile buffer of memory not storing event information for at least one other event corresponding to the image tile and the tile buffer of memory not being capable of accumulating event information for at least one more tile, indicating a tile buffer of memory overflow.
Ramalingaiah discloses responsive to a buffer of memory not storing data for at least one other data corresponding to image data and the buffer of memory not being capable of accumulating data for at least one more data, indicating a tile buffer of memory overflow ([0006]-[0007]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ramalingaiah into handling the tile buffer of memory taught by Ocelot and Derhy to notify the user of the operating status of the system, e.g. informing the user possible data loss, so that the user can take appropriate actions.
Regarding claim 18, see the teachings of Ocelot, Derhy, and Ramalingaiah as discussed in claim 17 above, in which Ramalingaiah also discloses responsive to an indication of buffer overflow, discarding the data ([0006]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Ramalingaiah into handling the new event information taught by Ocelot and Derhy to balance the memory resource of the system ensuring the system continue to operate properly and stably.
Claim 27 is rejected for the same reason as discussed in claim 17 above.
Claim 28 is rejected for the same reason as discussed in claim 18 above.
Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ocelot and Derhy as applied to claims 16, 21-26, and 31-35 above, and further in view of Otsuka (US 2008/0267590 A1– hereinafter Otsuka).
Regarding claim 19, see the teachings of Ocelot and Derhy as discussed in claim 16 above. However, Ocelot and Derhy do not disclose responsive to an indication of buffer overflow, flushing event information for at least one tile from the tile buffer of memory.
Otsuka discloses responsive to an indication of buffer overflow, flushing data from a buffer of memory ([0257]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the tile buffer of memory taught by Otsuka to flush event information for at least one tile from the tile buffer of memory to further ensure the system continue to operate properly and stably.
Claim 29 is rejected for the same reason as discussed in claim 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG Q DANG/Primary Examiner, Art Unit 2484